DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 10/09/2020.
	Claims 1-25 are pending in this application.
	Claims 26-60 have been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 03/18/2020, and 10/09/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112:
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a first via on a top surface of the conductive pad.”
Claim 15 depends from claim 1, and 15 recites “wherein the first via is directly disposed on the substrate without the conductive pad.” 
This is vague and not clearly whether the first via is formed on top of the pad or not.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


7.	Claims 1-14, and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0118335)
Regarding claim 1, Lee discloses a device package, comprising: 
a dielectric 30 (see figs. 4-13) on a conductive pad 28; 
a first via (in which conductive line 32 is formed and/or via 44, see fig. 4) on a top surface of the conductive pad 28, wherein the first via extends through the dielectric 30; 
a conductive trace 32 & 36 & 38 & 52 & 56 on the dielectric 30; and 
a second via 44 and/or 46 on the dielectric 30 (see fig. 4), wherein the conductive trace 32 & 36 & 38 & 52 & 56 connects to the first via and the second via, wherein the second via connects to an edge of the conductive trace that is opposite from the first via.  

Regarding claim 2, Lee discloses the device package of claim 1, prior to the formation of the conductive trace 32 & 36 & 38 & 52 & 56, the first via, and the second via, further comprising: 
a seed 38 on the dielectric 30, wherein the seed electrically couples to the conductive trace; 
a first seed 34 on the top surface of the conductive pad 28, wherein the first via is on the first seed 34; and 
a second seed 50 (see fig. 11) on a top surface of the first via, the second seed on one or more surfaces of the second via 44 or 46 (see fig. 6), wherein the conductive trace is on the second seed 50 disposed on both the first and second vias, wherein the 

Regarding claim 3, Lee discloses the device package of claim 1, wherein the conductive trace electrically couples to the first via and the second via.  See fig. 13.

Regarding claim 4, Lee discloses the device package of claim 1, further comprising a second dielectric 42 on the dielectric 30, the conductive trace, and the first and second vias, wherein the second dielectric -4- Attorney Docket No. P120784PCT-US 111079exposes a top surface of the second via 46.  See fig. 6.

Regarding claim 5, Lee discloses the device package of claim 1, wherein the dielectric includes a photoimageable dielectric (PID) film, wherein the PID film includes at least one of a positive- tone PID film and a negative-tone PID film, and wherein the negative-tone PID film has a low- dose sensitivity, and the positive-tone PID film has a high-dose sensitivity.  See paras. 0015, 0018.

Regarding claims 6-10, and 16, Lee disclose the device package comprising all claimed limitations.  
Note that limitations in claims 6-10 are not included in the final device package, or that they are parts of the manufacturing steps.  In order words, claims 6-10 are directed to methods of forming a product.  Since the instant inventions are directed to a 
The process limitation(s) of how the product being formed has/have no patentable weight in claim drawn to structure.  MPEP §2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  A “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue) and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  

Therefore, such claimed process of making a product in a product-by-process claim is given no patentable weigtht and is/are thus non-limiting(s).



Regarding claim 12, Lee discloses the device package of claim 1, wherein the conductive trace has a line density that is substantially equal to a line density of the first via and a line density of the second via.  See fig. 13.

Regarding claim 13, Lee discloses the device package of claim 2, wherein the seed layer is an electroless metal seed layer.  See paras. 0016-0017, 0024-0030.

Regarding claim 14, Lee discloses the device package of claim 1, wherein the conductive pad includes at least one of an electroless metal seed layer and an electrolytic metal seed layer.  See paras. 0011, 0014.

Regarding claim 17, Lee discloses a device package, comprising: 
a dielectric 30 (see figs. 4-13) on a conductive pad 28; 
a seed 34 or 38 on the dielectric 30; 
a first seed 38 or 34 on a top surface of the conductive pad 28; 
a first via (in which conductive line 32 is formed and/or via 44, see fig. 4) on the first seed 38, wherein the first via extends through the dielectric; 
a second via 44 and/or 46 on the dielectric 30 (see fig. 4) on the seed; 

-6-Attorney Docket No. P120784PCT-US 111079a conductive trace 32 & 36 & 38 & 52 & 56 on the seed, the conductive trace on the second seed on the first and second vias, wherein the conductive trace connects to the first via and the second via, wherein the second via connects to an edge of the conductive trace that is opposite from the first via.  

Regarding claim 18, Lee discloses the device package of claim 17, wherein the conductive trace electrically couples to the seed and the second seed.  See fig. 13.

Regarding claims 19-21, and 25, Lee discloses the device package comprising all claimed limitations.  Note that these are product-by-process claims, and would be given no patentable weight in inventions directed to a product.  See also the rejection of claims 6-10 above.

Regarding claim 22, Lee discloses the device package of claim 17, wherein the conductive trace electrically couples to the first via and the second via.  See fig. 13.

Regarding claim 23, Lee discloses the device package of claim 17, further comprising a second dielectric 42 on -7- Attorney Docket No. P120784PCT-US 111079the dielectric 30, the conductive trace, and the first and second vias, wherein the second dielectric exposes a top surface of the second via.  See fig. 13.



Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 31, 2021